DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/03/2021 has been entered.
 Claim Objections
Claim 16 is objected to because of the following informalities: claim 16 recites the limitation "the second glass piece" in line 7. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller et al. ("Keller”) (Patent No.: US 6,887,577 B1)  in view of Thomsen et al. (“Thomsen”) (Pub. No.: US 2003/0064198 A1).
Regarding claim 16, Keller discloses a glass stack comprising: 
a first glass piece (“a first pane of glass”);
a coating layer (“an intermediate layer”) disposed on the surface of the first glass piece, the coating layer contacting the first glass piece (“a first pane of glass”) and the second glass piece (“a second pane of glass”) and comprising a compound having an intramolecular *-(OCH2CH2)-OH structure (col. 8, lines 48-65).
Keller does not specifically discloses fluorine groups (-F) are present on the first surface of the first glass piece.
In a similar field of endeavor, Thomsen discloses the fluorine groups (-F) are present on the first surface (S) of the first glass piece (a surface of a first glass substrate, fig. 6) and a coating layer (5) disposed on the surface of the first glass piece having the fluorine groups thereon (paras. 0015 and 0017-0018).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the material as taught by Thomsen in the system of Keller in order to allow the glass pieces are laminated together effectively.
Allowable Subject Matter
Claims 1-15 and 17-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER T NGUYEN/           Primary Examiner, Art Unit 2693